Title: Reply to D. E. Q., [after 30 October 1773]
From: Franklin, Benjamin
To: 


The publication of “Rules by Which a Great Empire May Be Reduced to a Small One,” signed Q.E.D., attracted considerable attention, which Franklin stimulated by two shorter contributions to the same paper. On October 18 the Public Advertiser reprinted the “Rules,” and in the issues of October 29–30 it carried a reply from some one—Sir Francis Bernard, according to Franklin—who signed himself D.E.Q. The writer gave fourteen rules of his own that the Americans, he argued, were following in order to destroy the empire. The essay was an unwieldy bludgeon: the style was prolix to a degree, and the satire heavy-handed. This dart was in reply.
  
To the Printer of the Publick Advertizer
Sir
[After Oct. 30, 1773]
D.E.Q. that is Sir F. Bernard in his long labour’d, and special dull Answer to Q.E.D. endeavours to persuade the King, that as he was his Majesty’s Representative, there was a great Similitude in their Characters and Conduct, and that Sir: F.’s Enemies are Enemies of his Majesty and of all Government.
This puts one in mind of the Chimney-sweeper condemn’d to be hang’d for Theft, who being charitably visited by a good Clergyman for whom he had work’d, said, I hope your Honour will take my part, and get a Reprieve for me, and not let my Enemies have their Will; because it is upon your Account that they have prosecuted and sworn against me. On my Account! How can that be? Why, Sir, because as how, ever since they knew I was employ’d by your Honour, they resolv’d upon my Ruin: for they are Enemies to all Religion; and they hate you and me and every body in black.
Z.Z.
